In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-17-00071-CR


                        COREENA RICHARDSON, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                  Swisher County, Texas
              Trial Court No. B-4444-12-08, Honorable Kregg Hukill, Presiding

                                      July 18, 2018

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       On August 7, 2012, appellant, Coreena Richardson, pled guilty to the offense of

enticing a child with the intent to commit a felony and was placed on deferred adjudication

community supervision for a period of six years and assessed a $2,000 fine. In May of

2016, the State filed a motion to proceed to adjudication alleging that appellant had

committed six violations of the terms and conditions of her community supervision. In

October of 2016, appellant pled true to each violation alleged by the State. The trial court

sentenced appellant to thirty days’ incarceration, 160 additional hours of community
service, a $500 sanction fee, and extended her term of community supervision an

additional three years. Within days of appellant being released from jail, the State filed a

motion to proceed to adjudication alleging two violations of the terms and conditions of

her community supervision. The State subsequently amended the motion to add three

more alleged violations. At the February 22, 2017 hearing on the motion, appellant pled

true to a failure to report violation but not true to the remaining alleged violations. After

hearing evidence, the trial court found four of the six alleged violations to be true and

adjudicated appellant guilty. After hearing punishment evidence, the trial court sentenced

appellant to eight years’ incarceration in the Institutional Division of the Texas Department

of Criminal Justice, and an $848.81 fine. Appellant timely filed notice of appeal of the trial

court’s judgment and sentence. We will affirm.


       Appellant’s court-appointed appellate counsel has filed a motion to withdraw from

the representation supported by an Anders brief. See Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In support of her motion to withdraw, counsel

certifies that she has diligently reviewed the record and, in her opinion, the record reflects

no reversible error upon which an appeal can arguably be predicated. Id. at 744; In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008). In compliance with High v.

State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has discussed

why, under the controlling authorities, there are no reversible errors in the trial court’s

judgment.    Counsel notified appellant by letter of her motion to withdraw; provided

appellant a copy of the motion, Anders brief, and a motion for pro se access to the

appellate record; and informed her of her right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s


                                              2
obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of her right to file a pro se response to counsel’s Anders

brief. Appellant did not file a pro se response. The State did not file a brief.


       By her Anders brief, counsel discusses three areas of the motion to proceed to

adjudication process where reversible error may have occurred but concludes that the

appeal is frivolous. We have independently examined the record to determine whether

there are any non-frivolous issues that were preserved in the trial court which might

support this appeal but, like counsel, we have found no such issues. See Penson v. Ohio,

488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d

at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).


       In the present case, appellant pled guilty to the original enticing a child allegation

and was placed on deferred adjudication community supervision. Appellant did not

appeal the trial court’s deferral of adjudication. When her community supervision was

extended on her pleas of true to multiple violations, appellant again did not appeal. At

the February 22, 2017 hearing, appellant pled true to one of the violations alleged by the

State in its motion to proceed to adjudication. A plea of “true” to any of the alleged

violations contained in the State’s motion to proceed is sufficient to support the trial court’s

order revoking community supervision. Maddox v. State, No. 02-08-00020-CR, 2009 Tex.

App. LEXIS 595, at *10 (Tex. App.—Fort Worth Jan. 29, 2009, no pet.) (mem. op., not

designated for publication) (citing Atchison v. State, 124 S.W.3d 755, 758 n.4 (Tex.

App.—Austin 2003, pet. ref’d), Moore v. State, 11 S.W.3d 495, 498 n.1 (Tex. App.—

Houston [14th Dist.] 2000, no pet.), and Wilkerson v. State, 731 S.W.2d 752, 753 (Tex.

App.—Fort Worth 1987, no pet.)).

                                               3
      After carefully reviewing the appellate record and counsel’s brief, we conclude

there are no plausible grounds for appellate review. We therefore affirm the trial court’s

judgment and grant counsel’s motion to withdraw. See TEX. R. APP. P. 43.2(a).




                                                       Judy C. Parker
                                                          Justice


Do not publish.




                                            4